United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.D., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Missoula, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 07-2156
Issued: September 18, 2008

Oral Argument May 6, 2008

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 20, 2007 appellant filed a timely appeal from a March 21, 2007 decision of
the Office of Workers’ Compensation Programs that denied his claim and a May 22, 2007
decision that denied his request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained a stress-related condition in the performance of duty causally related to factors of his
federal employment; and (2) whether the Office properly refused to reopen appellant’s claim for
further review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 22, 2006 appellant, then a 55-year-old supervisor of distribution
operations, filed a Form CA-2, occupational disease claim, alleging that factors of his federal
employment caused severe depressive/anxiety disorder, obsessive compulsive disorder and

exacerbation of multiple sclerosis. He stopped work on May 16, 2006. Appellant alleged that
the following employment factors contributed to his diagnosed conditions: the organizational
structure of the employing establishment; open hostility between the postmaster, Robert
Galtrude, and the manager of mail processing, Richard Palmer; that he was the de facto manager
of distribution operations without benefit of staff or adequate compensation; a May 16, 2006
discussion with Mr. Palmer; that he was improperly denied light duty; that he was tasked to work
“craft” assignments; that he was expected to meet productivity goals and had a very rigid
dispatch schedule with a mandate of having no late dispatches despite reduced run time for
processing machines caused by staffing shortages and too few machines, and reduced processing
of first class mail; and that he was required to remain on duty for over nine hours a day, often
without compensation, for a minimum of three days a week. On October 16, 2006 the
employing establishment controverted the claim.
Appellant submitted medical evidence including a June 5, 2006 report from William
Patenaude, Ph.D., a clinical psychologist, who diagnosed adjustment disorder with anxiety and
depression and advised that appellant could not work. In a September 21, 2006 report,
Dr. Lennard S. Wilson, Board-certified in internal medicine and neurology, diagnosed probable
mild multiple sclerosis. In reports dated January 11 and February 7, 2007, he confirmed the
diagnosis and advised that appellant could not work.
By decision dated March 21, 2007, the Office denied the claim on the grounds finding
that appellant had not established a compensable factor of employment.
Appellant submitted a March 23, 2007 letter in which Mr. Palmer denied his request for
advanced leave and correspondence regarding Freedom of Information Act (FOIA) requests. On
April 24, 2007 he requested reconsideration, arguing that he sustained an injury in the
performance of duty and submitted publications regarding depression and multiple sclerosis. In
a nonmerit decision dated May 22, 2007, the Office denied appellant’s reconsideration request.
LEGAL PRECEDENT -- ISSUE 1
To establish his claim that he sustained a stress-related condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that he has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his condition.1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.3
1

Leslie C. Moore, 52 ECAB 132 (2000).

2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

2

There are situations where an injury or illness has some connection with the employment but
nevertheless does not come within coverage under the Act.4 When an employee experiences
emotional stress in carrying out his or her employment duties and the medical evidence
establishes that the disability resulted from an emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his or her emotional reaction to a special
assignment or other requirement imposed by the employing establishment or by the nature of the
work.5 A claimant must support his or her allegations with probative and reliable evidence.
Personal perceptions alone are insufficient to establish an employment-related emotional
condition.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.7 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.8
ANALYSIS -- ISSUE 1
In the present case, appellant alleged that he sustained a stress-related condition as a
result of several employment incidents and conditions. The Board must initially review whether
the alleged incidents and conditions of employment are compensable under the terms of the Act.9
Appellant contended that the organizational structure of the employing establishment and
that hostility between Mr. Galtrude and Mr. Palmer contributed to his condition. This does not
relate to the specific requirements of his regularly or specially assigned duties and, therefore,
would not arise in the performance of duty. Such a reaction relates to his dissatisfaction with
perceived poor management, the desire to work in a particular environment and frustration in the
failure to effect desired changes within the work environment relative to the industrial
organization.10 Such frustration from not being permitted to work in a particular environment or
to hold a particular position is not compensable.11

4

See Robert W. Johns, 51 ECAB 137 (1999).

5

Lillian Cutler, supra note 2.

6

Roger Williams, 52 ECAB 468 (2001).

7

Charles D. Edwards, 55 ECAB 258 (2004).

8

Kim Nguyen, 53 ECAB 127 (2001).

9

Cyndia R. Harrill, 55 ECAB 522 (2004).

10

O. Paul Gregg, 46 ECAB 624 (1995).

11

Cyndia R. Harrill, supra note 9.

3

Regarding appellant’s denial of a request for light duty and the May 16, 2006 discussion,
the assignment of work is an administrative function of the employer.12 Denials by the
employing establishment of a request for a different job, promotion or transfer are not
compensable factors of employment under the Act as they do not involve appellant’s ability to
perform his or her regular or specially assigned work duties. Although the handling of
disciplinary actions and the assignment of work duties are generally related to employment, they
are administrative functions of the employer and not duties of the employee. Absent error or
abuse, these matters would not be compensable.13 The employing establishment noted that
appellant stopped work after a discussion regarding his work performance. Supervisory
discussions of job performance and reprimands are administrative or personnel matters of the
employing establishment which are covered only by a showing of error or abuse.14 In
determining whether the employing establishment erred or acted abusively, the Board has
examined whether the employing establishment acted reasonably.15 In this case appellant did not
submit sufficient evidence to establish that the employing establishment committed error or
abuse with respect to these administrative matters.
Appellant asserted that he was the de facto manager of distribution operations without
benefit of staff or adequate compensation and that he was tasked to work craft assignments. The
assignment of work, although generally related to the employee’s employment, is an
administrative functions of the employer and, absent error or abuse, are not covered under the
Act.16 Other than appellant’s contention regarding these matters, he provided no evidence to
establish that he was performing outside of his position description. In this case there is no
evidence to establish error or abuse regarding this administrative matter regarding the assignment
of appellant’s work duties.17
Appellant noted that he was expected to meet productivity goals and had a very rigid
dispatch schedule even though there were machine and staffing shortages and often had to work
nine hours a day without compensation. The Board has held that emotional reactions to
situations in which an employee is trying to meet his or her position requirements are
compensable under the principles of Cutler.18 In this case, however, appellant did not submit
any evidence such as staffing reports or timesheets to establish that his allegations were factual.19
As with all allegations, overwork must be established on a factual basis to be compensable.20
12

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

13

Kim Nguyen, supra note 8.

14

David C. Lindsey, Jr., 56 ECAB 263 (2005).

15

Cyndia R. Harrill, supra note 9.

16

David C. Lindsey, Jr., supra note 14.

17

Kim Nguyen, supra note 8.

18

Peter D. Butt, Jr., 57 ECAB 117 (2004).

19

Id.

20

Sherry L. McFall, 51 ECAB 436 (2000).

4

Appellant, therefore, did not meet his burden of proof to establish that he sustained a stressrelated condition in the performance of duty causally related to factors of his federal
employment.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act vests the Office with discretionary authority to determine
whether it will review an award for or against compensation, either under its own authority or on
application by a claimant.21 Section 10.608(a) of the Code of Federal Regulations provides that
a timely request for reconsideration may be granted if the Office determines that the employee
has presented evidence and/or argument that meets at least one of the standards described in
section 10.606(b)(2).22 This section provides that the application for reconsideration must be
submitted in writing and set forth arguments and contain evidence that either: (i) shows that the
Office erroneously applied or interpreted a specific point of law; or (ii) advances a relevant legal
argument not previously considered by the Office; or (iii) constitutes relevant and pertinent new
evidence not previously considered by the Office.23 Section 10.608(b) provides that, when a
request for reconsideration is timely but fails to meet at least one of these three requirements, the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.24
ANALYSIS -- ISSUE 2
With his April 15, 2007 reconsideration request, appellant merely reargued that he
sustained an injury in the performance of duty. He therefore did not allege or demonstrate that
the Office erroneously applied or interpreted a specific point of law, or advance a relevant legal
argument not previously considered by the Office, and was thus not entitled to a review of the
merits of his claim based on the first and second above-noted requirements under section
10.606(b)(2).25
With respect to the third above-noted requirement under section 10.606(b)(2), the merit
issue in this case is whether appellant sustained an injury in the performance of duty. This
requires the submission of evidence to show that he established a compensable factor of
employment. With his reconsideration request, he submitted a March 23, 2007 letter in which
Mr. Palmer denied appellant’s request for advanced leave and correspondence regarding FOIA
requests. The former is in regard to a factor that occurred after the instant claim was filed on
September 22, 2006 and is therefore not relevant, and the Board is not the proper forum to
address FOIA requests as its jurisdiction is limited to a review of final decisions of the Office.26
21

5 U.S.C. § 8128(a).

22

20 C.F.R. § 10.608(a).

23

20 C.F.R. § 10.608(b)(1) and (2).

24

20 C.F.R. § 10.608(b).

25

20 C.F.R. § 10.606(b)(2).

26

See Karen L. Yaeger, 54 ECAB 317 (2003).

5

Appellant also submitted a number of publications regarding multiple sclerosis and depression
which are also irrelevant as they do not address the merit issue in this case.27 Evidence that does
not address the particular issue involved does not constitute a basis for reopening a claim.28
Appellant therefore did not submit relevant and pertinent new evidence not previously
considered by the Office, and the Office properly denied his reconsideration request.
CONCLUSION
The Board finds that appellant did not establish that he sustained a stress-related
condition in the performance of his federal duties and that the Office properly refused to reopen
appellant’s case for further consideration of the merits of his claim pursuant to 5 U.S.C.
§ 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 22 and March 21, 2007 be affirmed.
Issued: September 18, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

27

The Board also notes that excerpts from publications have little probative value in resolving medical questions
unless a physician shows the applicability of the general medical principles discussed in the articles to the specific
factual situation at issue in the case. Roger G. Payne, 55 ECAB 535 (2004).
28

Betty A. Butler, 56 ECAB 545 (2005).

6

